DETAILED ACTION
Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25th 2021 has been entered.
 
3.	According to paper filed October 25th 2021, claims 1-22 are pending for examination with a September 15, 2013 priority date under 35 USC §120 and 35 USC §119(e).
	By way of the present Amendment, claim 1 is amended. Claims 3 and 16-17 are previously canceled.  Rejections to claims 1-2, 4-15, and 18-22 under 35 USC §112(a) are withdrawn.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-2, 4-15, and 18-22 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	The claimed feature of claim 1 “the digital instruction containing operating information to modify play of said channel content at said content consumer individually in response to a consumer interaction via said interface provided that said consumer action coincides with said predetermined time interval” is unclear.
In said recitation, a digital instruction contains operating information for modifying “play of said channel content”. It is unclear if this “information” is a URL for a different channel? Different channel plays different plays, hence, the play content is different. The “channel content” is therefore different. However, if the modification is applied to a play content, the channel stays the same. There is no description given in the Specification to support this feature. Said feature is cited as changing channel in the present Office action until further clarification provided.
Another claimed feature of claim 1, “individualized content play” is unclear. It is unclear if the content of a play is individualized or simply the sequence or genre of a list of plays of a channel is individualized? Said feature is cited as the customized content in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 4-6, 11-15, and 18-22 are rejected under 35 U.S.C. §103 as being unpatentable over Heath (US 2014/0006129), hereinafter Heath, in view of Wyatt (US 2012/0192220), hereinafter Wyatt, and further in view of Boulet et al. (US 2007/0261072), hereinafter Boulet.
Claim 1
“A channel distribution system allowing an individual content consumer to modify content viewed by him or herself, the system comprising: a first channel carrying channel content to the content consumer” Heath [0117] discloses “Channels, a distributed social network channel is an Internet social network service that is decentralized and distributed across different providers” and Heath [0231] discloses “Social Distribution Channels”; the newly amended phrase “allowing an individual content consumer to modify content viewed by him or herself” is the purpose of the present invention system, no prior art is cited;

“an interactive receiver device for receiving the content and presenting to said content consumer, the interactive receiver device comprising an interface for allowing said consumer to interact with the device to alter content received by said consumer” Wyatt [0106] discloses “touch screen”, and Wyatt [0012][0013] discloses “FIG. 2…user-generated content during programming being transmitted by a television channel or network…FIG. 3…a web page interface for recording video for uploading to an online service for transmitting video on television or over the Internet”;

“wherein the first channel further comprises a broadcast label” Heath [0406] discloses “[t]he related social/geo/promo link promotional data set 202 can present multiple, (e.g., four) social/geo/promo links. In some implementations, the related social/geo/promo link promotional data set 202 also includes a label, (e.g., ‘Ads by Google’) identifying the link unit 202 as advertisement”,

“the label comprising one member of the group consisting of an audible and a visual insertion, the label being superimposed on the content for a predetermined time interval” Boulet [0073] discloses “banners or other content superimposed on or other overlapping programming”;

“the label inviting the content consumer to interact with the content, the label being combined with an interactive link, the interactive link comprising a digital instruction to the interactive receiver device” Wyatt [0089] discloses “links” and “hyper-link”,

“the digital instruction containing operating information to modify play of said channel content at said content consumer individually in response to a consumer interaction via said interface provided that said consumer action coincides with said predetermined time interval” Heath [0231] discloses “Social Distribution Channels” and “URL” is disclosed in Heath [0302];

“the modification being specific to said content consumer and comprising at least one member of the group consisting of:” Heath [0127], “[a] video or audio alert or text message in connection with a mobile, wireless and internet posted, location based, customized promotions or offers or daily deal coupons… are displayed in connection with a social network”; 

“substituting said channel content with content from a second channel by switching to said second channel, wherein said switching to said second channel is limited to a predetermined time interval; and inserting information contextually related to currently playing content, thereby to provide individualized content play for said content consumer” Boulet [0285] discloses “during predetermined intervals of the broadcast network content, the CPEs may retrieve stored ads and insert those segments into the intervals of the broadcast network content”.

Heath, Wyatt, and Boulet disclose analogous art. However, Heath does not spell out the “label superimposed on the content” and “interactive link” features as recited above. These features are disclosed in Boulet and Wyatt respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Wyatt and Boulet into Heath to enhance its interactive linking functions.

Claim 4
“a user client for consumers being recipients of the first channel, the client being configured to control play of the first channel” Heath [0231] discloses “Social Distribution Channels” and Heath [0118] discloses “cloud computing is the delivery of computing and storage capacity as a service to a heterogeneous community of end-recipients”.

Claim 5
“wherein the control of play comprises one member of the group consisting of: using channel content to affect further content, directing the first channel to deliver internet content, directing the first channel to interact with a given communication device, directing the first channel to interact with a given computer, and directing the first channel to interact with a navigational device” Heath [0117] discloses “Channels, a distributed social network channel is an Internet social network service that is decentralized and distributed across different providers” and Heath [0118] [0396] discloses “cloud computing is the delivery of computing and storage capacity as a service to a heterogeneous community of end-recipients… Internet-distributed and broadcast distributed content”.

Claim 6
“wherein second channel is one of a plurality of subsidiary channels provided alongside said first channel for providing user selectable additional content” Heath [0231] discloses “Social Distribution Channels” and Heath [0117] discloses “Channels, a distributed social network channel is an Internet social network service that is decentralized and distributed across different providers”.

Claim 11
“a control to obtain content from Internet addresses, wherein a list of available internet addresses are provided by one member of the group consisting of being preloaded, being obtained from an indicated location, being provided within a link, and being obtained from a separate device” Heath [0309] discloses “internet URLs” and Heath [0396] discloses “Internet-distributed and broadcast distributed content”.

Claim 12
“a control to obtain content from Internet addresses, wherein an internet address is identified following identification input from a user” Heath [0309] discloses “internet URLs” and [0396] discloses “Internet-distributed and broadcast distributed content”. The “an internet address is identified following identification input from a user” is reciting a user’s action and therefore not cited.

Claim 13
“wherein internet site content is presented using predetermined presentation styles” Heath [0309] discloses “Internet URLs” and Heath [0396] discloses “Internet-distributed and broadcast distributed content”. All URLs contents display in a “predetermined style”.

Claim 14
“wherein the user client is configured to treat data being received from a smartphone as an additional channel” Heath [0192] discloses “mobile phone”.

Claim 15
“wherein the content is video content and the broadcast label comprises a visual invitation” Heath [0166] discloses “dedicated visual GUI elements (icons, buttons, etc.) provide for users or members the options to ‘like’ certain persons, groups, pages, status, posts, comments, published links, videos, photos, etc.”

Claim 18
“a recording application for recording information from the environment, the environment including the content, the information identified according to predetermined criteria” Wyatt [0030] discloses “User 12 may use any suitable recording device to record video, audio and still images or photographs”.
Claim 19
“configured to play back the recorded information” Heath [0293] discloses “MP3 players” which includes fast forward control, fast back control, and play back of content playing.

Claim 20
“wherein the predetermined criteria define contact information, the system being configured to use the recorded information in order to make contact” Heath [0166] discloses “users or members the options to ‘like’ certain persons, groups, pages, status, posts, comments, published links, videos, photos, etc., thus displaying their personal attraction, acknowledgement or sympathy with the ‘liked’ object and this ‘liked’ status will be constantly displayed”.

Claim 21
“device location information, thereby to modify play according to a current location of said device” Wyatt [0074] discloses “broadcast server 42 uses information from the program and traffic servers maintained by the uplink facility,… the traffic server 42, or at a location that can be reliably accessed during playout”.

Claim 22
“configured to buffer said content play during said play modification” Wyatt [0074] discloses “broadcast server 42 uses information from the program and traffic servers maintained by the uplink facility.… the traffic server 42, or at a location that can be reliably accessed during playout”. The “buffer” is inherently disclosed in Wyatt when the playout changed according to the location.

9.	Claims 2 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Heath (US 2014/0006129), hereinafter Heath, Wyatt (US 2012/0192220), hereinafter Wyatt, in view of Boulet et al. (US 2007/0261072), hereinafter Boulet, and further in view of Deane et al. (US 2007/0005385), hereinafter Deane.
Claim 2
“wherein silent periods are added to a channel for subsequent addition of content to the respective channel” Deane [0043] discloses a playout video server that “final changes may be made to the content, such as adding breaks for commercials”.

Heath, Wyatt, Boulet, and Deane disclose analogous art. However, Heath does not spell out the “silent periods” feature as recited above. It is disclosed in Deane. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Deane into Heath to enhance its interactive linking functions.

Claim 10
“wherein the user client further comprises a content fast forward control and a content fast back control” Deane [0028][0029] disclose video playing systems, which inherently discloses fast forward and fast back controls.

10.	Claims 7-9 are rejected under 35 U.S.C. §103 as being unpatentable over Heath (US 2014/0006129), hereinafter Heath, Wyatt (US 2012/0192220), hereinafter Wyatt, in view of Boulet et al. (US 2007/0261072), hereinafter Boulet, and further in view of Koponen (US 2013/0212244), hereinafter Koponen.
Claim 7
“wherein the user client is configured to control content play to pass from a main channel to a corresponding subsidiary channel and from a subsidiary channel to a corresponding main channel” Koponen Figure 53 depicts “an example managed switching element to which several controllers have established several communication channels to send updates to the managed switching element” and [0128] discloses “the managed switching element communication interface that the operating system of a network controller establishes a communication channel (e.g., a Remote Procedure Call (RPC) channel)”.

Heath, Wyatt, Boulet, and Koponen disclose analogous art. However, Heath does not spell out the “content pass from a main channel to a subsidiary channel” feature as recited above. It is disclosed in Koponen. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Koponen into Heath to enhance its interactive distribution functions.

Claim 8
“wherein the user client is configured to control content play to pass between two subsidiary channels of a shared main
channel” Koponen Figure 53 depicts “an example managed switching element to which several controllers have established several communication channels to send updates to the managed switching element” and [0128] discloses “the managed switching element communication interface that the operating system of a network controller establishes a communication channel (e.g., a Remote Procedure Call (RPC) channel)”. 

Claim 9
“wherein the user client is configured to return play to a main channel at one member of the group consisting of: multiple predetermined play positions within channel content, a content play position reached when leaving the channel and a current content play position” Heath [0171] discloses “[g]ames where your location is part of the game play, for example your movements during your day make your avatar move in the game or your position unlocks content”.

Response to Arguments
11.	Applicant's arguments filed October 25th 2021 have been fully considered but they are not persuasive.
Applicant argues that “[c]laim 1 defines individualized content… Wyatt does not disclose individualized content.” Said argument is not persuasive because it is disclosed in Heath. Claim 1 is rejected over Heath in view of Wyatt and Boulet.
Further, applicant argues with respect to the Boulet reference that “‘the label being combined with an interactive link… the digital instruction containing operating information to modify play of said channel content at said content consumer individually’ is taught”, then continues to assert that “prior art fails to teach or suggest: [claim 1 features]” without elaborating any technical differences between cited prior art references and the recited features. Cited exemplary prior art portions of claim rejections are amended in the present Office action.
However, critical features need to be clarified to move the prosecution forward, such as links provide information to modify played contents (e.g., video contents) or channel flow (e.g., video playlist sequence)? See 35 USC §112(b) rejections above.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUAY HO/
Primary Examiner, Art Unit 2175